Citation Nr: 1002290	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for hepatitis, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for reflex sympathetic 
dystrophy of the right leg (a right leg disorder).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran testified at a travel Board 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the claims file.  At the hearing, the parties agreed to 
leave the record open for 30 days to allow for the submission 
of additional evidence.  Additional evidence has been 
presented for the record which is accompanied by a waiver.  

In addition, the Board observes that the hearing transcript 
reflects that the hepatitis issue was characterized at that 
time as one of service connection rather than whether new and 
material evidence had been received to reopen the claim, as 
it is so described on the first page of this decision.  For 
the reasons that will be discussed below, the proper 
characterization of this issue is whether new and material 
evidence has been received to reopen the service connection 
claim for hepatitis, and the Veteran is not prejudiced by 
proceeding on this basis.


FINDINGS OF FACT

1.  A rating decision dated in August 1989 the RO continued 
the denial of service connection for hepatitis; the Veteran 
did not appeal this decision and it is final.


2.  The evidence associated with the claims file subsequent 
to the August 1989 rating decision does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for hepatitis and does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran engaged in combat with the enemy during his 
active service in Vietnam.

4.  The evidence demonstrates that it is likely that 
currently diagnosed PTSD is causally/etiologically related to 
service.

5.  The evidence of record does not show that the Veteran's 
claimed right leg disorder is etiologically related to his 
period of active military service or any incident therein.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1989 
determination wherein the RO continued the denial of service 
connection for hepatitis is not new and material and the 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2009).

2.  The criteria for a grant of service connection for PTSD 
have been approximated.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

3.  The criteria for the establishment of service connection 
for a right leg disorder, claimed as reflex sympathetic 
dystrophy of the right leg, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims (on the merits) in a letter dated in July 2004 wherein 
the Veteran was advised of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised that VA would 
assist him with obtaining relevant records from any Federal 
agency, which may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration. With respect to private treatment records, 
the letter informed the Veteran that VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA


Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his application to 
reopen the service connection claim for hepatitis in July 
2004, which included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Specifically, he was advised that new 
evidence consists of evidence in existence that has been 
submitted to the VA for the first time.  Material evidence 
was explained as evidence relating to the reason the claim 
was previously denied.  The letter further informed the 
Veteran that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  The 
letter also described what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials of the claim.  Accordingly, the Board 
concludes that this satisfied the notice requirement with 
regard to the application to reopen the previously denied 
claim for a left breast disorder.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case.  However, as a practical matter, inasmuch as 
the service connection claim for a right leg disorder being 
adjudicated on the merits herein is being denied, and the 
application to reopen the service connection claim for 
hepatitis is not being reopened, this matter is moot and the 
Board finds no prejudice to the Veteran in proceeding with 
those decisions.  The Board observes that the service 
connection claim for PTSD is being granted herein; should the 
Veteran be dissatisfied with either the evaluation or 
effective date assigned, both of those matters are separately 
and independently appealable and as such, rendering a 
determination as to this claim, even without the benefit of 
Dingess notice, is non-prejudicial to the Veteran.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The Veteran's STRs have 
been obtained as well as identified VA and private treatment 
records.  Statements and argument from the Veteran and his 
representative are also on file and the Veteran provided 
testimony at a travel Board hearing held in 2009.  A VA PTSD 
examination was conducted in 2005.  

The Board finds that a Remand is not required and there is no 
duty on the part of VA to provide additional medical 
examinations in this case or request a nexus opinion, because 
as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders claimed, and further substantiating evidence 
suggestive of a linkage between his period of active service 
and the currently claimed disorders.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that service connection is 
warranted for the right leg disorder.

Given these matters of record, with respect to the claim for 
a right leg disorder, there has been no competent evidence 
presented indicating that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide that claim and that under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the application to reopen the service 
connection claim for hepatitis, VA has no specific duty to 
conduct an examination with respect to the claim on appeal 
requiring the presentation of new and material evidence to 
reopen it because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).

        New and Material Evidence - Hepatitis

The Veteran seeks service connection for hepatitis.  Service 
connection for hepatitis was previously denied in rating 
actions issued in July 1972 and August 1989.  The Veteran did 
not appeal these decisions and as such, they are final 
decisions.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

Upon thorough review of the adjudicatory documents upon which 
this appeal is based, it is unclear to the Board whether the 
RO reopened the claim of entitlement to service connection 
for hepatitis and considered the claim on the merits.  
Regardless of the RO's characterization of an issue and the 
Board's description of the hepatitis claim at the time of the 
hearing, the question of whether new and material evidence 
has been received to reopen a previously denied claim is a 
jurisdictional matter that must be considered before 
adjudication of the merits of the claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the reasons set 
forth below, the proper characterization of the issue is 
whether new and material evidence has been received with 
which to reopen a service connection claim for hepatitis, to 
include as due to herbicide exposure.  Because of the 
jurisdictional nature of this question and the fact that all 
reasonable VCAA notice and assistance has been provided 
consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006) in 
the manner described earlier herein, the Veteran is not 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 
1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is improper 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2009).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §3.307(a)(6)(ii) (2009).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

The evidence on file at the time of the August 1989 rating 
decision included STRs, a VA hospitalization report of June 
1972 and a private liver scan report of 1981.  The STRs 
revealed that the Veteran was hospitalized in June 1968 for 
evaluation of possible amebic abscess of the liver; 
ultimately, he Veteran was treated for diagnoses of amebiasis 
and hookworm infection and discharged to full duty in 
September 1968.  In December 1968, the Veteran was seen with 
complaints of recurrent chest pain and light liver 
tenderness, with negative clinical findings.  The November 
1969 separation examination report revealed that clinical 
evaluation of the liver was normal; a history of treatment 
for hookworms and possible amebic abscess of the liver in 
1968 with good results was noted.  

The June 1972 VA hospital summary indicates that the Veteran 
was admitted with a principal complaint of persistent 
diarrhea since having amebic hepatitis in 1969.  He was 
hospitalized for about week and was discharged as his 
condition had improved to the point of being asymptomatic.  A 
discharge diagnosis of chronic amebiasis, suspected, not 
proven, was made.  

Also on file is a private liver scan report of May 1981, the 
results of which were normal.  

In an August 1989 rating decision, service connection was 
denied for hepatitis.  The RO explained that although 
(apparently) treated in service for hepatitis, there was no 
current clinical evidence of hepatitis or any residuals 
thereof.  The Veteran was notified of that decision in 
September 1989 and did not appeal it.  The Veteran filed to 
reopen the claim for hepatitis in June 2004.  In a statement 
provided in 2004, the Veteran appeared to be suggesting that 
his claimed hepatitis was due to Agent Orange exposure 
sustained during service. 




Evidence submitted subsequent to the August 1989 rating 
decision includes a February 1992 VA CT scan report of the 
liver which revealed no significant abnormalities.  

VA medical records dated from 1989 to 2006 fail to include a 
clinical diagnosis of hepatitis or residuals thereof.  

The Veteran provided testimony at a travel Board hearing held 
in October 2009.  The Veteran stated that he was treated for 
hepatitis A and B during service and indicated that indicated 
that he was not currently being treated for hepatitis, was 
not aware of any hepatitis-related problems and could not 
give blood.  At the hearing, the parties agreed to leave the 
record open for 30 days to allow for the submission of 
additional evidence.  Additional evidence was submitted in 
conjunction with the hepatitis claim, consisting of duplicate 
STRs and a duplicate 1972 VA hospital report; this evidence 
was accompanied by a waiver.  

Analysis

After reviewing the record, the Board finds that new and 
material evidence has not been received since the August 1989 
rating action.  

At the time of the August 1989 rating decision, it had 
already been established that the Veteran was treated for 
amebiasis in service and in 1972.  It was also established he 
was a Vietnam-era Veteran with service in Vietnam and as such 
was presumptively exposed to Agent Orange/herbicides in 
service.  However, prior and since 1989, hepatitis has not 
been recognized as a condition presumptively associated with 
exposure to herbicides in service.  

In this case, among the only evidence submitted since the 
1989 rating action which pertains to the hepatitis claim is 
the Veteran's hearing testimony provided in 2009 and a 
statement provided in 2004 purporting to link currently 
claimed hepatitis to service, either by virtue of exposure to 
Agent Orange or as related to hepatitis treated in 1968.  
These assertions are essentially the same as those previously 
made to VA prior to the issuance of the 1989 rating action.  
Thus, this evidence is not new.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 
368 (1998) (Veteran's testimony supporting fact previously 
rejected regarding an alleged PTSD stressor was cumulative).  
Moreover, these contentions in and of themselves, do not 
constitute new and material evidence; in Moray v. Brown, 5 
Vet. App. 211, 213 (1993), the Court held that lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.

Also submitted for the file since the 1989 rating action are 
duplicate copies of evidence on file at the time of the 1989 
rating action, namely STRs and the 1972 VA hospitalization 
report.  Accordingly, this evidence is not new.  

In addition, evidence on file includes clinical records dated 
from 1989 to 2006, which fail to reveal any clinical 
diagnosis of hepatitis or any residuals thereof.  
Technically, these records may be considered new evidence.  
However, this evidence is not material; evidence that is 
unfavorable to a claimant is not new and material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992).  

Significantly, since the final 1989 rating decision, there 
has been no evidence presented establishing a current 
clinical diagnosis of hepatitis or any residuals thereof.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, without which there is 
no reasonable possibility of substantiating the claim.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  As discussed herein, no material evidence has been 
presented in conjunction with the service connection claim 
for hepatitis, subsequent to the final rating action of 1989.  
Specifically, there has been no evidence presented indicating 
that hepatitis or any residuals thereof are currently 
manifested/diagnosed; consequently, there has been no 
evidence presented establishing or even suggesting an 
etiological link between currently claimed hepatitis and 
service, to include exposure to herbicides presumed to have 
been sustained therein.  

Accordingly, the Board finds that the evidence presented 
subsequent to the August 1989 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the Veteran's service connection 
claim for hepatitis.  38 U.S.C.A. § 5108.  Because the 
Veteran has not fulfilled the threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable 
and the claim remains denied.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

        Service Connection Claims

The Veteran served on active duty with the United States 
Marine Corp from August 1966 to November 1969, with service 
in Vietnam from November 1967 to May 1968.  His military 
occupational specialty was mortarman.  

The DD 214 reflects that the Veteran's decorations include a 
Combat Action Ribbon (CAR).  As such the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are applicable in this case, 
which state, in pertinent part, that in any case where a 
veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Thus, the provisions of section 1154(b) apply only to the 
material issue involved in establishing direct service 
connection, i.e., evidence of the incurrence of a disease or 
injury in service.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.



        A.  Service Connection - Psychiatric Disorder to include 
PTSD

In June 2004, the Veteran filed a service connection claim 
for PTSD.

The Veteran's STRs are entirely negative for a diagnosis of 
PTSD.  The November 1969 separation examination report 
reflects that psychiatric evaluation was normal.  

Private medical records dated in 1981 reflect that the 
Veteran was hospitalized for treatment of intermittent 
depressive episodes.  He mentioned having flashbacks related 
to his service experiences with the Marines in Vietnam.  

VA records reflect that the Veteran was hospitalized from 
March to April 1989 for treatment of alcohol dependence.  

The Veteran underwent a PTSD consultation in February 2001.  
He reported that he was a squad leader and helicopter crew 
chief in Vietnam with combat exposure and discussed painful 
experiences (unspecified) which occurred during this time 
period.  An impression of chronic PTSD was made by a 
physician's assistant and a doctor.  

A VA PTSD examination was conducted in February 2005 and the 
claims file was reviewed.  The Veteran indicated that he 
served in Vietnam in 1967 and 1968, during which time he was 
in direct firefights.  The Veteran reported that during 
service he witnessed casualties and saw people being hung 
over trees; went on ambush at night and patrolled during the 
day.  An Axis I diagnosis of major depressive disorder was 
made.  The examiner indicated that the Veteran had a history 
of being exposed to traumatic events in Vietnam with symptoms 
of flashbacks and dreams of combat.  The examiner explained 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD with respect to the components of persistent avoidance 
and increased arousal, but did meet the DSM-IV criteria for 
major depressive disorder.  

The file includes VA mental health notes dated in 2005 and 
2006 reflecting that the Veteran regularly attended a PTSD 
therapy group, and that his diagnosis throughout that time 
was PTSD, accompanied by applicable GAF scores.   An 
evaluation conducted in 2006 reflects that an Axis I 
diagnosis of chronic PTSD, combat related to the Vietnam War, 
was made.  

The file contains congressional correspondence dated in 
September 2007 indicating that a liaison at the Veteran's 
treating VA facility had been contacted and had provided 
information to the effect that the Veteran's PTSD diagnosis 
had been rendered by a qualified psychiatrist and his 
treatment was provided by a qualified counselor.  

The Veteran provided testimony at a travel Board hearing held 
in October 2009 stating that he was involved in infantry-
related combat which ultimately led to his PTSD.  

Analysis

The Veteran seeks PTSD based upon his described stressors of 
firefights and seeing casualties/dead bodies.  

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- 
IV), (2) credible supporting evidence that the claimed in- 
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VBA Adjudication M21-1MR, 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary, as long as the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The diagnostic criteria, including those related to 
stressors, set forth in the DSM-IV for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements to support a diagnosis of PTSD: (1) 
A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others;" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).

Initially, a threshold requirement for the granting of 
service connection for PTSD is evidence of a current 
disability.  In other words, in the absence of evidence of a 
current disability, in this matter a diagnosis of PTSD 
according to the DSM-IV, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's PTSD claim has been denied by the RO essentially 
based on a finding that the evidence on file does not contain 
a DSM-IV diagnosis of PTSD made by a qualified medical 
professional.  

Having independently reviewed the record, the Board is 
satisfied that the record does in fact contain a DSM-IV PTSD 
diagnosis made by a qualified professional.  Complicating 
this matter is the fact that upon VA PTSD examination 
conducted in 2005, a VA examiner determined that although the 
Veteran met the criteria for a DSM-IV diagnosis of depressive 
disorder, he did not meet the criteria for a DSM-IV diagnosis 
of PTSD.  However, conflicting evidence includes VA PTSD 
evaluations conducted by qualified professionals in 2001 and 
2006 which include Axis-I diagnoses of PTSD made in the DSM-
IV format, as well as evidence of VA records reflecting that 
the Veteran received regular treatment for PTSD in a group 
therapy setting during 2005 and 2006.  Significantly, 
congressional interest has been taken in this case through 
which it has been established for the record that the PTSD 
diagnosis/diagnoses on file were in fact made by a VA 
psychiatrist.  

During the pendency of the Veteran's appeal, the Court held 
that the requirement in a claim of service connection of 
current disability "is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  See McClain v. Nicholson, 21Vet. App. 319 
(2007).  In this case, the record clearly includes a 
diagnosis of PTSD made in accordance with the DSM-IV since 
the filing of the claim in 2004, even if a subsequent VA 
examination declined to make such a diagnosis.  Thus, in 
light of McClain and with the application of the resolving 
reasonable doubt in favor of the Veteran, the Board finds the 
Veteran has a current disability of PTSD.

Additionally, the Board notes the 2001 and 2006 VA 
evaluations generally related the PTSD to the Veteran's 
Vietnam War combat-related stressors.  Specifically, in 
conjunction with his PTSD treatment and evaluation, the 
Veteran discussed his involvement in firefights and seeing 
casualties and dead bodies hanging from trees.  These 
evaluations as well as the 2005 and 2006 clinical records 
also detailed the Veteran's PTSD symptoms and manifestations 
as related to his Vietnam War experience including flashbacks 
and nightmares.  Thus, the diagnosis of PTSD has been linked 
to service-related stressors.

The remaining question, therefore, is whether there is an in-
service stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  As noted 
above, the Veteran is a decorated combat Veteran who received 
a Combat Action Ribbon.  Accordingly, the Veteran's lay 
testimony is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required.  38 C.F.R. § 1154.

Therefore, the Veteran has provided evidence of all three 
elements required for a grant of service connection for PTSD 
and the claim for service connection for PTSD is granted.

	B.  Service Connection - Right Leg Disorder

In June 2004, the Veteran filed a service connection claim 
for a right leg disorder, described as reflex sympathetic 
dystrophy of the right leg.

The STRs include an entry dated in late March 1967 indicating 
that the Veteran had a two-week history of right calf pain, 
becoming increasingly severe, provisionally diagnosed as deep 
venous thrombophlebitis.  An entry dated in early April 1967 
indicated that there was no evidence of recurrence and noted 
that the Veteran was on full activity.  The November 1969 
separation examination report reflects that clinical 
examination of the lower extremities was normal as was a 
neurological evaluation.  

VA records include May 1992 entries reflecting that the 
Veteran complained of a 2-week history of right lower 
extremity pain, assessed as musculoskeletal pain.  An 
echogram was negative for evidence of deep venous thrombosis.  
X-ray films of the right tibia and fibula were within normal 
limits.  The Veteran was seen in 2000 complaining of right 
leg pain and giving a history of a blood clot of the right 
leg 10 years previously, which was treated and resolved, 
following which the Veteran reported having pain.  
Assessments including a history of right leg pain of 
questionable etiology; and questionable reflex sympathetic 
dystrophy, were made.  When seen by VA in July 2000, the 
Veteran reported having a blood clot in his right leg 10 
years ago, with pain over the right calf muscle, treated with 
medication, since then.  Records dated in January 2001 
indicate that the Veteran gave a history of venous thrombosis 
of the right leg in 1967, with leg pain starting after he was 
treated for this condition.  At that time a neurological 
examination was normal. 

Private medical records dated in 2003 and 2004 indicate that 
the Veteran was seen with complaints of a right ankle and leg 
pain, reporting the onset of these conditions to years 
previously.  Reflex sympathetic dystrophy of the lower limb 
was diagnosed.

A VA Agent Orange examination was conducted in 2004 at which 
time the impressions included chronic right leg pain.  

The Veteran provided testimony at a travel Board hearing held 
in October 2009.  The Veteran stated that he was treated for 
a blood clot of the right leg during service, with chronic 
pain thereafter.  He stated that he was being treated for 
right leg problems every 6 months or so.  

Analysis

Indisputably, the record contains medical evidence of a 
currently diagnosed right leg disorder, assessed as for 
reflex sympathetic dystrophy of the right leg.  As such, 
Hickson element (1) is satisfied.

The remaining question is whether or not a right leg disorder 
was incurred during or as a result of the Veteran's active 
military service.  

With respect to the second Hickson element, the evidence 
fails to demonstrate the presence of any chronic right leg 
problems during service.  The Board acknowledges that the 
STRs contain a sole entry dated in March 1967 relating to 
right leg pain, assessed at that time as possible deep venous 
thrombophlebitis.  An entry dated about a week later in early 
April 1967 reflects that the Veteran had no recurrence of 
these problems and returned to full duty.  Subsequent STRs 
contain no further complaints relating to the right leg.  The 
November 1969 separation examination report shows that 
clinical evaluation of the lower extremities and vascular 
system were normal as was a neurological evaluation.  The 
Veteran's separation examination report in this case is 
highly probative as to his condition at the time of his 
discharge from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The aforementioned facts support 
a finding that the sole complaint relating to the right leg 
made in March 1967 without subsequent evidence of further 
problems throughout the remainder of service or upon 
separation represents an acute and transitory condition which 
resolved without residuals.

In addition, despite the Veteran's assertions to the 
contrary, there is no evidence of continuity or chronicity of 
right leg symptomatology since active service in the present 
case.  In this regard, post service, it was not until 1992, 
more than 20 years following his discharge from service that 
the Veteran again experienced any right leg problems.  At 
that time, he complained of a 2-week history of right lower 
extremity pain, which was assessed as musculoskeletal pain, 
giving no history of any service-related right leg problem or 
possible etiology.  Thereafter, the Veteran was seen in 2000 
complaining of right leg pain, at which time he gave a 
history of a blood clot of the right leg occurring 10 years 
previously (well after his discharge from service); the 
Veteran reported that the clot was treated and resolved, 
following which he experienced right leg pain.  At that time, 
assessments included a history of right leg pain of 
questionable etiology; and questionable reflex sympathetic 
dystrophy, were made.  Post service, it was not until January 
2001, more than 30 years after his discharge from service 
that the Veteran initially gave a history of venous 
thrombosis of the right leg in 1967, with leg pain reportedly 
starting after he was treated for this condition.  At that 
time, a neurological examination was normal.  The significant 
lapse in time between active service and the first evidence 
of post-service right leg symptomatology weighs against the 
Veteran's claim for direct service connection.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000);

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis. 

The evidence of record does not establish that the Veteran's 
claimed right leg disorder is in any way etiologically or 
causally associated with service.  In this regard, there has 
been no medical evidence or opinion presented for the record 
which establishes or even suggests that such an etiological 
relationship.  As previously pointed out there is no 
indication of continuity and chronicity of a right leg 
disorder since service.  As such, lay accounts and testimony 
provided by the Veteran as to the continuity and chronicity 
of a right leg disorder since service and the Veteran's 
opinion as to the etiology of his right leg disorder 
(service-related) is not consistent with the objective 
evidence of record, which does not document continuity or 
chronicity of a right leg disorder and does not even suggest 
a relationship between a currently manifested right leg 
disorder and service.  See Davidson v. Shinseki, 581 F.3d 
1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed right leg disorder is related to service, Hickson 
element (3), medical nexus, is not met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim for a right leg 
disorder.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.






							[Continued on Next Page]
ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hepatitis is denied.

Service connection for PTSD is granted.

Service connection for a right leg disorder, characterized as 
reflex sympathetic dystrophy of the right leg, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


